Citation Nr: 1806922	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a low back strain.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for dermatitis. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for gastritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2017, the Veteran was afforded a videoconference hearing at the RO in Troy, Michigan.  A transcript of the hearing is associated with the claims file.  The record was held open for a period of time to allow the Veteran to submit additional evidence.  Additional evidence was received.

The Board notes that additional evidence, to include statements from the Veteran and his spouse, was submitted by the Veteran after the issuance of a November 2013 Statement of the Case.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  The Veteran's substantive appeal was received in January 2014 for the instant claim, and he has not requested AOJ consideration of the additional evidence.  Therefore, a waiver is not necessary and the Board may properly consider all additional evidence submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right ankle, right knee, low back, an acquired psychiatric disorder, and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not had dermatitis at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for service connection for dermatitis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Here, the Veteran's DD-214 indicates that he is a recipient of the Vietnam Campaign Medal and Vietnam Service Medal.  Service treatment records contain an October 1967 Malaria debriefing and December 1967 Malaria Questionnaire for Vietnam returnees.  Thus, he served in the Republic of Vietnam during the appropriate timeframe and is presumed to have been exposed to Agent Orange during his service.  However, dermatitis is not one of the enumerated diseases subject to presumptive service connection based on herbicide exposure.

The lack of unavailability of a presumption does not mean that the disability, in this case dermatitis, cannot be granted on a direct causation basis, to include if it were shown that the Veteran has dermatitis due to exposure to Agent Orange. See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran claims to have dermatitis due to herbicide (Agent Orange) exposure during service.  In his April 2013 Notice of Disagreement, he claimed that he incurred dermatitis during service and has had continuous symptoms since service.

Service treatment records contain a diagnosis of and treatment for dermatitis.  August 1964 service treatment records contain a diagnosis of dermatitis, right leg.  In October 1964, he reported an 8-month history of chronic itchy skin.  He was admitted to the hospital for approximately 11 days to treat contact dermatitis located on both feet.  That same month, an October 1964 examination for separation noted that the Veteran had resolving chronic dermatitis on both feet.  May 1970 service treatment records document recurrent dermatitis on both feet.  On November 1970 final separation, the report of medical history noted foot trouble, but clinical examination of the lower extremities was normal.

Post-service in March 1996 the Veteran sought private treatment for itchy dermatitis and complained of a generalized rash.  A diagnosis of nummular eczema was provided.  November 1996 private progress notes document a patch of eczema located on the Veteran's right shoulder.  He reported that his mother stated he had some eczema when he was a child and that there is a family history of allergies and rashes.  The treating physician noted that it was perhaps, atomic dermatitis.  In December 2002, he complained of a rash.  Private progress notes document a biopsy conducted that showed mild chronic dermatitis.  January 2003, January 2004, February 2005, January 2006, and March 2007 private progress notes contained an impression of atopic dermatitis.

The Veteran was afforded a VA skin disease disability benefits questionnaire (DBQ) in November 2012.  A diagnosis of contact dermatitis of the feet, resolved, was provided.  The examiner indicated review of the claims file and the Veteran's report of pruritic skin rashes with topical treatment.  On physical examination, less than 5 percent of the Veteran's total body area, located on his arms and legs, was affected by dermatitis.  It was noted that he had no rash or blisters on his feet, there were no signs of tinea pedis or dystrophy.

The Board acknowledges that the Veteran has been diagnosed with dermatitis throughout the years.  However, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  See McClain, 21 Vet. App. at 321.

Consequently, the Board must find that based on the foregoing evidence, the Veteran does not have a current disability on which a claim of service connection for dermatitis can be predicated.  Specifically, while the Board acknowledges that the Veteran had a diagnosis of dermatitis during military service and post-service, that condition has since resolved as demonstrated during the November 2012 VA skin disease DBQ.  

There is no indication that the Veteran has any expertise in medical matters.  He is thus considered a layperson.  Factors that go into determining whether a layperson's opinion or diagnosis is competent evidence are the complexity of the medical question or the condition sought to be diagnosed as well as whether a determination can be made based simply on observation with one's senses.  Under the facts of this case, whether the Veteran has current dermatitis is not a simple question and not one that can be diagnosed by observation by one's senses alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran may be of the opinion that he has dermatitis as a result of military service, his opinion that he has that condition, or residuals thereof, is not competent evidence. 

The Board acknowledges that during the Veteran's VA skin disease DBQ, it appeared that there was a visible skin condition on physical examination.  However, the examiner noted that less than 5 percent of the Veteran's total body area, located on his arms and legs, was affected by dermatitis.  It was noted that he had no rash or blisters on his feet, there were no signs of tinea pedis or dystrophy.  Notably, the Veteran's in-service treatment for dermatitis was located on both his feet. Consequently, even though the examiner appears to have indicated that there was some visible skin condition, such did not rise to the level of a diagnosis such that the Veteran has current dermatitis. 

Lastly, the Board acknowledges an October 2017 medical opinion provided by a social worker mental health counselor.  The counselor opined that the Veteran's physical symptoms appear to be combat related and may be attributable to Agent Orange exposure, such as his complaints of entire body skin rash.  Notably, this opinion is largely based on the Veteran's contentions and was not accompanied with a physical examination or supported by any rationale.  It is also inconsistent with findings contained in the November 2012 skin disease DBQ.  Further, the issue of whether there is a nexus between a current disability and service never materialized, as the evidence does not reveal a current disability upon which to base service connection.  See Shedden, 381 F.3d at 1166-67. 

Consequently, the preponderance of evidence is against a finding that the Veteran has a current dermatitis disability.  The evidence tends to show that the Veteran's dermatitis resolved, prior to his March 2012 application for benefits, and there are no findings in his VA examination which document that there is current dermatitis.  Service connection for dermatitis is therefore denied at this time.  See 38 C.F.R.    §§ 3.102, 3.303; McClain, 21 Vet. App. at 319; see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's right ankle and dermatitis claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for dermatitis is denied.


REMAND

Pertinent to the gastritis claim, at the October 2017 hearing, the Veteran testified that he received treatment at the VA Medical Center (VAMC) in Detroit for his gastritis condition.  There are no VAMC Detroit records associated with the claims file.  

As for the acquired psychiatric disorder claim, at the hearing, the Veteran, by and through his representative, reported that he was provided a DSM-V diagnosis for PTSD at the Pontiac Vet Center where he receives counseling services.  A supporting letter was admitted to the claims file, dated November 2015, that confirmed the diagnosis of PTSD and indicated that the Veteran has been a client at the Pontiac Vet Center since April 2013.  See also October 2017 Vet Center Letter. However, Vet Center treatment records are not associated with the claims file. 

Thus, as it appears there are outstanding treatment records and VA has a duty to obtain them.  See 38 U.S.C. § 5103A(b) (2012); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment); Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2017).

Pertinent to the low back claim, April 1963 service treatment records contain complaints of low back pain since 1959 due to a football injury.  An impression of low back strain was provided.  In April 1967, x-rays of the lumbar spine were conducted.  The radiographic report documented complaints of low back pain and noted that the Veteran had a prior injury in 1959 involving a 3-week hospitalization.  A review of the claims file does not contain any corresponding treatment records for a 1959 football injury or hospitalization.  As such, a remand is necessary to contact the Veteran and attempt to obtain such records.

Relevant to the right ankle claim, the Veteran was afforded a VA ankle disease DBQ examination in November 2012.  The examiner concluded that the Veteran did not have a current right ankle disability.  A review of the claims file was indicated.  It was noted that diagnostic tests, to include imaging studies, were not performed and the claims file did not contain treatment records after the Veteran's 1971 discharge from service.  In 2013, after the VA examination, the Veteran submitted private medical records documenting treatment for right ankle pain.  A December 2010 arthrogram of the right ankle showed mild diffuse thickening of the Achilles tendon.  A diagnosis of right ankle synovitis was provided.  January 2011 private treatment records contained an initial evaluation for right ankle pain and reduced range of motion.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the fact that diagnostic tests were not conducted and post-service private medical records documenting right ankle pathology and containing diagnostic testing were not before the examiner, the Board finds the November 2012 VA ankle DBQ inadequate and a remand necessary to schedule the Veteran for a new examination.

As for the right knee claim, at the October 2017 hearing, the Veteran testified that after service he was advised that he should have knee surgery to prevent a lifelong limp because his right leg was shorter than his left leg as a result of his injuries.  He complained of current right knee pain and reported that he was not currently receiving any treatment.  As indicated above, the record was held open for the Veteran to submit additional evidence.  November 2017 private treatment records contain a diagnosis of bilateral knee arthritis, indicating that the Veteran has a current right knee disability.  

Pertinent to the hypertension claim, at the October 2017 hearing, the Veteran testified that he was diagnosed with hypertension in 1968 during service.  Post-service January 2005 private treatment records recommended weight loss and diet changes to control hypertension.  During a May 2007 visit, it was noted that the Veteran had questionable hypertension.  Based on physical examination, an impression of borderline hypertension was provided.  April 2011 private treatment records contain an impression of hypertension, questionably controlled.  In January 2018, he submitted a letter stating that he received private treatment for hypertension.  

However, the Veteran has not been afforded VA examinations addressing his right knee or hypertension disabilities.  Accordingly, a remand is warranted to obtain opinions that address the Veteran's assertions that his right knee and hypertension disabilities were caused by service, to include presumed Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from VAMC Detroit.

2. Send a letter to the Veteran requesting that he identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including treatment at the Pontiac Vet Center since April 2013, and treatment for a low back injury in 1959.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claimed right ankle disability. 

The examiner is asked to identify any current right ankle disability; i.e., any disability present at any time since he filed his current claim. 

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that any identified current right ankle disability had onset during the Veteran's active service or was caused by his active service, to include presumed Agent Orange exposure.  

All examinations must include a review of the Veteran's claims file, to include consideration of the December 2010 arthrogram showing mild diffuse thickening of the Achilles tendon. 

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The examiner is informed that a negative opinion based solely on the fact that a given disease is not on the list of diseases for which Agent Orange presumptive service connection applies will not be an adequate opinion.  Rather, any opinion must be based on medical facts and principles as applied to the facts of the Veteran's case

4. Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claimed right knee disability. 

The examiner is asked to identify any current right knee disability. 

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that any identified current right knee disability had onset during the Veteran's active service or was caused by his active service, to include presumed Agent Orange exposure. 

All examinations must include a review of the Veteran's claims file.

A complete rationale for any opinion(s) expressed must be provided. If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The examiner is informed that a negative opinion based solely on the fact that a given disease is not on the list of diseases for which Agent Orange presumptive service connection applies will not be an adequate opinion.  Rather, any opinion must be based on medical facts and principles as applied to the facts of the Veteran's case

5. Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claimed hypertension disability. 

The examiner is asked to identify any current hypertension disability.

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that identified current hypertension had onset during the Veteran's active service or was caused by his active service, to include presumed Agent Orange exposure. 

All examinations must include a review of the Veteran's claims file.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The examiner is informed that a negative opinion based solely on the fact that a given disease is not on the list of diseases for which Agent Orange presumptive service connection applies will not be an adequate opinion.  Rather, any opinion must be based on medical facts and principles as applied to the facts of the Veteran's case.

6. Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


